Citation Nr: 0203475	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  91-40 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right eye disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
folliculitis.

3.  Entitlement to an increased evaluation for status post 
third degree burns of the right ankle and foot with skin 
grafting, currently evaluated as 20 percent  disabling.

(The issues of entitlement to service connection for cervical 
spine, thoracic spine, and left knee disorders; entitlement 
to service connection for an orthopedic disorder of the right 
ankle; and entitlement to increased evaluations for a chronic 
lumbosacral strain and pes planus, will be the subject of a 
separate decision to be issued at a later date.)



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to March 
1985, and had active duty for training from August 4 to 15, 
1986.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In an October 1994 decision, the Board 
granted entitlement to service connection for chronic lumbar 
strain and hypertension.  The Board denied entitlement to 
service connection for a pelvic tilt, and an increased 
evaluation for status post skin graft of the right ankle and 
foot, secondary to burns.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).

In February 1996, the Court vacated and remanded the Board's 
decision with respect to the claim of entitlement to 
increased evaluation for status post skin graft of the right 
ankle and foot, secondary to a burn.  It affirmed the denial 
of service connection for a pelvic tilt.  Consequently, the 
issue of entitlement to service connection for a pelvic tilt 
is not before the Board.  

In June 1996, the Board remanded the case to the RO for 
additional development.  By rating decision of December 1996, 
the veteran was awarded a 20 percent evaluation for status 
post third degree burns of the right ankle, and a separate 
noncompensable evaluation for a skin graft of the right ankle 
and foot secondary to second-degree burns.

Since the Board's June 1996 remand, the veteran has filed 
additional claims.  Those issues included entitlement to 
service connection for a cervical spine disability, a 
thoracic spine disability, a left knee disability, and an 
orthopedic disability of the right ankle; whether new and 
material evidence has been submitted to reopen claims of 
entitlement to service connection for a right eye disability 
and folliculitis; entitlement to earlier effective dates for 
service connection for facial acne and pes planus; 
entitlement to earlier effective dates for evaluations for 
right foot and ankle burns and hypertension; entitlement to a 
compensable evaluation for a right thigh donor scar; and the 
propriety of the apportionment of the veteran's disability 
compensation.  In June 1998, the Board denied each of the 
above claims.  The Board also remanded claims of entitlement 
to increased evaluations for a lumbosacral strain and pes 
planus.

The veteran appealed the Board's June 1998 decision.  In a 
November 1999 Court memorandum decision, the June 1998 
decision was affirmed save for the issue of entitlement to an 
increased evaluation for status post third degree burns of 
the right ankle and foot with skin grafting.  Regarding this 
issue, the Board's denial was vacated and the issue was 
remanded for the application of the provisions of 38 C.F.R. 
§ 4.7 (1999), and to provide satisfactory reasons and bases.  
In addition, the Court determined that the veteran had 
abandoned the claims of entitlement to an earlier effective 
date for service connection for facial acne and entitlement 
to a compensable evaluation for the right thigh donor scar.  
The veteran appealed the Court's decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).

In February 2001, the Federal Circuit affirmed all of the 
Court's decision except for the issues of entitlement to 
service connection.  Regarding claims of entitlement to 
service connection the Court's decision was vacated and the 
issues remanded for initial consideration of the Veterans 
Claims Assistance Act of 2000 (VCAA) by VA.  See Pub. L. No. 
106-475, §  3(a), 114 Stat. 2096, 2097-98 (2000).  The case 
has now returned to the Board for further consideration.

It should be noted that the veteran has raised still 
additional issues.  These are: entitlement to service 
connection for chest pain, constipation, lumbar disc space 
narrowing, depression, to include depression secondary to 
multiple service connected disabilities; post-traumatic 
stress disorder; and a limp secondary to burn scar residuals.  
He also claims entitlement to an increased evaluation for 
hypertension.  These issues are not, however, in appellate 
status at this time, and they are not inextricably 
intertwined with any issue on appeal.  Therefore, when the 
claims files are returned the RO is instructed to take 
appropriate actions to fully adjudicate these claims.  The 
Board acknowledges that while it develops other issues here 
at its Washington office that the claims folders will not be 
available to the RO.  The Board, however, takes this 
opportunity to inform the veteran of the action that will be 
taken on these issues.

The Board further notes that the veteran claims entitlement 
to earlier effective dates for a grant of service connection 
for pes planus, and a compensable evaluation for 
hypertension.  The veteran claims that prior Board decisions 
were clearly and unmistakably erroneous (CUE).  The Board 
notes, however, that its June 1998 decision denied 
entitlement to earlier effective dates for each of these 
disorders, and that the Board's decision was affirmed by both 
the United States Court of Appeals for Veterans Claims, and 
the United States Court of Appeals for the Federal Circuit.  
As such, the Board could only find CUE by overturning a 
decision of both the United States Court of Appeals for 
Veterans Claims, and the United States Court of Appeals for 
the Federal Circuit.  The Board, of course, has no 
jurisdictional authority to review, modify or tamper with a 
higher court's finding.  Hence, no action will be undertaken 
with respect to these claims.

Finally, regarding the issues of entitlement to service 
connection for a cervical spine, thoracic spine, left knee, 
and right ankle (orthopedic) disabilities; and entitlement to 
increased evaluations for a lumbosacral strain and pes 
planus, the Board has determined that additional development 
is required pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  In an October 1988 rating decision, service connection 
for a right eye disorder was denied by the RO.  Following 
proper notification that month, an appeal of the denial of 
service connection for a right eye disorder was not received 
within one year.

2.  The evidence submitted since the denial of entitlement to 
service connection for a right eye disorder in October 1988 
is either cumulative or, if new, is not so significant by 
itself, or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  In September 1988, the Board denied entitlement to 
service connection for folliculitis.

4.  The evidence submitted since the September 1988 Board 
decision is either cumulative or, if new, is not so 
significant by itself, or in connection with evidence 
previously assembled, that it must be considered in order to 
fairly decide the merits of the claim.

5.  The third degree burn scars on the right foot/ankle do 
not exceed one-half square foot.

CONCLUSIONS OF LAW

1.  The October 1988 rating decision, which denied 
entitlement to service connection for a right eye disability, 
is final; evidence received since October 1988 is not new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2001).

2.  The September 1988 Board decision, which denied 
entitlement to service connection for folliculitis, is final; 
evidence received since that Board determination is not new 
and material and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).

3.  The criteria for an evaluation in excess of 20 percent 
for status post third degree burns of the right ankle and 
foot with skin grafting have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.21, 4.118, Diagnostic Code 7801 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

During his military service, the veteran was frequently 
treated for second and third degree burns on his right ankle 
and foot.  This treatment followed a January 1982 incident 
involving the veteran falling into a vat of hot water and 
suffering second and third degree burns.  During extensive 
treatment of this disability over several years, no reference 
was made to a right eye disability or folliculitis.  He was 
treated for right ankle pain apparently associated with the 
residuals of these burns.

In March 1982, a split thickness skin graft was applied to an 
approximately 5 by 7-inch area over the dorsal aspect of the 
right foot.  It was noted during a hospitalization from March 
to April 1982 that the remainder of the burn area was healed 
without complication.  The skin graft took without 
complications. 

In August 1983, representatives of the United States Navy 
informed the veteran's U.S. Congressman that his right foot 
and ankle continued to improve gradually, with increasing 
range of motion and a decrease in the size of the affected 
ankle area.  It was noted that he trained and successfully 
participated in amateur boxing matches and was able to run 1 
and 1/2 miles without complaint.

At his March 1985 separation examination, clinical evaluation 
of the veteran's skin and eyes revealed normal findings, save 
for status post second and third degree burns on the right 
ankle.

In April 1985, the veteran filed a claim for VA benefits.  At 
that time, he did not refer to a right eye disability or 
folliculitis.  In response to the claim for service 
connection, he was examined by a VA physician and a fee basis 
orthopedist in October 1985.  The veteran reported occasional 
ankle swelling and daily pain on weight bearing.  The fee 
basis examiner found superficial scarring around the right 
ankle that did not involve the underlying tendons or 
ligaments.  Foot pulses were present.  There was some change 
in skin color.  Private x-ray study of the right ankle 
revealed a small spur at the dorsal aspect of the talus which 
was suggestive of an old sprain.  The diagnosis was post 
superficial burn of the right ankle without functional 
impairment.  The findings of the VA examiner were essentially 
the same.

In a November 1985 rating decision, service connection was 
awarded for a status post skin graft of the right ankle and 
right foot, and a 10 percent disability evaluation was 
awarded.  The veteran was informed of this determination that 
month.

VA outpatient treatment records since 1985 reveal occasional 
complaints of pain in the right ankle or foot, but no 
significant abnormalities regarding the burn or skin graft.

The veteran served on active duty for training in August 
1986.  Records from that period do not reveal any treatment 
or findings pertaining to folliculitis, or a right eye 
disorder.  At an October 1986 service medical examination, he 
described his health as good.  He specifically denied any 
skin diseases or eye trouble, and no reference was made to a 
right eye disability or folliculitis.  

In an August 1987 notice of disagreement addressing other 
issues the appellant filed a claim of entitlement to service 
connection for a right eye condition.  A statement of the 
case addressing, in pertinent part, the issue of entitlement 
to service connection for folliculitis was issued in 
September 1987.  A substantive appeal was filed in September 
1987.

In September 1988, entitlement to service connection for 
folliculitis was denied.  In an October 1988 rating decision, 
service connection for a right eye disability was denied.  He 
was notified of this determination that month.  A timely 
notice of disagreement was not received.

In February 1989, the veteran complained of coldness in his 
right lower extremity.  Examination detected good right foot 
pulses without color change, and an old healed burn around 
the ankle.  In October 1991, he had multiple complaints, 
including right ankle pain.  A VA orthopedist in January 1992 
found no evidence of swelling or tenderness and attributed 
the discomfort to pes planus.

In a statement received at the RO on January 10, 1990, the 
veteran requested that the RO "consider my claim for an 
increase in my foot condition."

In August 1992, the Board remanded the veteran's case to the 
RO for additional development.  At that time, the issues 
before the Board were entitlement to service connection for a 
chronic back disorder; entitlement to service connection for 
a pelvic tilt; and entitlement to service connection for 
hypertension.  In a December 1992 statement, he noted that 
the Board's remand did not include his claim for increased 
compensation concerning his right ankle and right foot.

In June 1993, the veteran complained of residual 
musculoskeletal discomfort from his right foot burn.  At an 
examination that month, he reported a six week history of 
right ankle pain without evidence of edema.  On examination 
the appellant's skin was warm and dry.  Pulses were adequate, 
and the skin was normal but for evidence of a skin graft.  
There were no lesions or open areas.  Foot movement was 
normal.  The diagnosis noted chronic ankle pain.

In a February 1994 rating decision, an evaluation in excess 
of 10 percent for the service-connected skin graft, right 
ankle and foot, secondary to burns was denied.  The veteran 
was notified of this determination that month.

In March 1994, the veteran submitted a 42-page statement in 
support of his claims.

In an October 1994 decision the Board denied, in pertinent 
part, entitlement to an increased rating for status post skin 
graft of the right ankle and foot, secondary to burns.  The 
Board found that the status post skin graft of the right 
ankle and foot, secondary to burns, was manifested by a 
healed burn area not exceeding 12 square inches.  This 
determination was appealed to the Court.

In July 1995, additional written statements were obtained 
from the veteran indicating his continued disagreement with 
the RO's determinations.  

At an October 1995 VA examination no reference was made 
regarding a right eye disorder or folliculitis.  Lower 
extremity sensation was judged to be intact.  The appellant 
was noted to wear an ACE bandage on his right ankle. 

In February 1996, the Court vacated the Board's denial of 
entitlement to an increased rating for status post skin graft 
of the right ankle and left foot, and remanded the issue for 
additional development.  The Court found that there was no 
plausible basis in the record for the Board's finding that 
the scar did not exceed 12 square inches.  Accordingly, the 
case was remanded for further development.  The Court noted 
the criteria enumerated within 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802; the potential applicability of 38 C.F.R. §§ 
4.7, 4.21; and instructed the examiner to opine as to the 
size of the scar and opine as to the percentage of the scar 
attributable to the second degree and third degree burns.

In April 1996, the veteran requested a waiver of RO 
consideration of his case, requesting that the case be 
submitted directly to the Board for adjudication.  

The veteran was seen for a May 1996 VA orthopedic 
examination, and he reported a 13 year history of right ankle 
pain.  Physical examination revealed a full range of motion, 
mild tenderness medially, and evidence of early arthritis.

In June 1996, the Board remanded this case to the RO for 
additional development to comply with the Court's February 
1996 order.  At that time, the sole issue before the Board 
was entitlement to an increased evaluation for status post 
skin graft of the right ankle and foot, secondary to a burn, 
then evaluated as 10 percent disabling.  It was noted that 
any additional issue or issues that had been the subject of a 
statement of the case in which he had filed a timely 
substantive appeal should be certified to the Board for 
consideration.

At a June 1996 VA evaluation an extensive burn on the lower 
right leg was noted.  Measurement of the scars at his upper 
anterior right thigh, the donor site, was 15 x 8 centimeters.  
The largest burn area on the right foot was 13 centimeters at 
the lateral side of the right leg and foot.  At the anterior 
part of the foot the burn was approximately 6 centimeters 
wide.  A re-measurement of the medial aspect of the burn on 
his lower right leg revealed it to be 8 centimeters from top 
to bottom.  The burn went around the ankle.  Photographs were 
taken for the record.

In June 1996, the RO received a list of all medical providers 
who had treated the veteran for right ankle and foot skin 
graft residuals.  

In July 1996, the veteran stated that all of the evidence 
referenced in his June 1996 statement was of record at VA.  

Physical examination of the veteran's right foot and ankle in 
August 1996, revealed zero degrees of dorsiflexion, 30 
degrees of plantar flexion, 8 degrees of inversion, and 6 
degrees of eversion.

In September 1996, the RO wrote to the VA Medical Center 
(VAMC) and stated that the recent VA examination did not 
address all issues as directed by the Board's remanded 
decision.  The case was returned to the VAMC for additional 
development.

In a September 1996 physical therapy report, the veteran 
complained of chronic and constant ankle pain.  He noted 
instability with weight bearing and prolonged standing.  
Range of motion studies revealed right ankle dorsiflexion to 
minus 5 degrees, plantar flexion to 18 degrees, inversion to 
10 degrees, and eversion to 9 degrees.  No swelling was 
evident, however, the veteran complained of swelling with 
increased activity.

In October 1996, a VA examiner noted that the veteran had 
circumferential burn scars around the right ankle.  The total 
surface area of 46.5 square inches.  

An additional VA evaluation was performed at the request of 
the RO in November 1996.  The veteran complained of constant 
ankle pain, and that the joint gave way.  He reported 
recently being seen at a VA Medical Center and being issued 
plastic arch supports with an elastic sock-like ankle 
support.  This treatment is of record. 

A November 1996 VA physical examination revealed no right 
foot or ankle swelling.  A well-healed split thickness skin 
graft around the circumference of the right ankle was 
indicated.  A low longitudinal arch was also indicated.  
Range of motion studies revealed dorsiflexion to 20 degrees, 
plantar flexion to 35 degrees, 20 degrees of inversion, and 
10 degrees of eversion.  The posterior tibial pulse was 
palpable, but the dorsalis pedis pulse was not.  There were 
no corns or calluses.  There was no evidence of pain on 
manipulation or pressure.  The ankle was stable to varus and 
valgus stress, and the anterior drawer test was negative.  X-
ray study revealed no abnormalities.  The examiner stated 
that there was no evidence of limitation of motion or 
instability as a result of the burn.

At the request of RO, the VA examiner in November 1996 again 
reviewed the veteran's claims folder to determine the exact 
nature of the right ankle burn residuals.  The 5 x 7-inch 
split thickness skin graft was noted.  The burns on the 
medial and lateral malleolus were felt to be second degree 
based on the service medical records.  The examiner stated, 
in pertinent part:

Since calculation of percentage of second 
and third degree burn at this remote date 
would be imprecise, the examiner feels 
that 70 to 75 percent of the burn injury 
was third degree and 25 to 30 percent was 
second degree.  The area of second degree 
burns is approximately 14 square inches.

Additional outpatient treatment records were obtained by the 
RO.  These records fail to discuss treatment of folliculitis 
or an eye disability.  

In a December 1996 rating decision, the veteran was awarded a 
20 percent evaluation for status post third degree burns of 
the right ankle and foot with skin grafting.  Noncompensable 
evaluations for a right thigh donor site scar, and a skin 
graft of the right ankle and foot secondary to second degree 
burns were also assigned.

A supplemental statement of the case (SSOC) addressing the 
claim of entitlement to an increased evaluation for right 
ankle and foot burns was issued in February 1997.

In April 1997, the veteran contended, in pertinent part, that 
new and material evidence had been submitted to reopen the 
claim of service connection for folliculitis.  The veteran 
continued to file a series of disagreements with the RO's 
determinations in this case.  

In October 1997, the veteran stated that he did not wish to 
submit any additional information.

The veteran was afforded a VA compensation examination in 
June 1998.  The history of his right ankle and foot burn was 
noted.  He complained of nocturnal throbbing pain.  Physical 
examination revealed split thickness grafts covering the 
lateral, anterior and medial aspects of the right ankle and 
foot.  The grafts were freely moveable over the underlying 
tissues.  The posterior pulse was good.  The diagnoses 
included, in pertinent part, status post right foot and ankle 
burn without functional impairment.

In October 2001, after the case was returned to VA following 
the appellant's appeal to the Federal Circuit, the veteran 
stated that he had no further argument or evidence to 
present.

II.  Analysis

Duty to Assist and Notify.

Initially, the Board is satisfied that all relevant facts 
pertaining to the veteran's claims to reopen, and claim of 
entitlement to an increased evaluation for third degree right 
ankle and foot burns have been properly developed.  The Board 
further finds that no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 
38 U.S.C.A. §§ 5103A, 5107.  VA's extensive and exhaustive 
development has included obtaining all pertinent medical and 
treatment records identified by the veteran.  The veteran has 
been given numerous skin examinations over recent years to 
include photographs of the burn areas and measurements of 
these areas.  A number of these examiners had access to the 
veteran's voluminous claims files and treatment records.  

He has not identified any medical evidence dated that is 
pertinent to his claims regarding folliculitis or an eye 
disorder.  

The Board further finds that the skin examinations of record 
are adequate for evaluating the veteran's third degree burns.  
As will be discussed below, additional VA examination 
regarding his claimed folliculitis and right eye disability 
is not warranted since he has failed to submit sufficient new 
and material evidence regarding these claims.  

The veteran has appeared and presented testimony at a hearing 
before VA.  

Regarding the issues of whether new and material evidence has 
been received to reopen claims of entitlement to service 
connection for folliculitis and a right eye disability, the 
RO notified the veteran of the need to submit evidence and 
the type of evidence necessary to reopen in multiple letters 
and in the July 1997 SSOC.

The Board acknowledges that while the veteran appealed this 
case to the Federal Circuit the VCAA became law in the fall 
of 2000.  In this regard, the RO denied this claim under the 
provisions of 38 C.F.R. § 3.156, finding that the veteran had 
failed to provide the requisite new and material evidence 
required to reopen a prior final decision.  It is arguable 
that VA owes no or little duty to assist in attempts to 
reopen claims under 38 C.F.R. § 3.156 under the doctrine of 
res judicata.  Assuming, however, that there is a duty to 
assist, the record is clear that the RO has made substantial 
attempts to assist the veteran in this case that are in 
compliance with the provisions of VCAA.  This includes 
obtaining service medical and personnel records, obtaining 
identified treatment records, providing the appellant and his 
representative with the opportunity for a hearing, and 
providing them with the applicable laws/regulations and 
reasons/bases for its denial in multiple SOC/SSOC.  The 
veteran has not identified any pertinent records that remain 
in the government's possession that have yet to be added to 
the claims folders.  Based on these facts, the Board finds 
that no reasonable possibility exists that further assistance 
would aid in the substantiation of the veteran's claim.  See 
38 U.S.C. § 5103A(a)(2).

In a November 2001 informal hearing presentation the 
representative argues that VA General Counsel opinion 
VAOPGCPREC 3-2001 (Jan. 22, 2001); 66 Fed.Reg. 33311 (2001), 
requires the Board to remand the issues of new and material 
evidence for initial consideration of the VCAA.  A review of 
VAOPGCPREC 3-2001 reveals, however, that it dealt solely with 
section 7(b) of the VCAA which discusses readjudication of VA 
decisions that became final on or after July 14, 1999.  In 
the current case, this opinion would not be applicable as 
there is no final VA decision on the questions whether new 
and material evidence has been presented or whether the 
veteran is entitled to an increased evaluation for his third 
degree burns. The Federal Circuit vacated the prior Board 
decisions on these matters, and the veteran's claims are 
still on appeal from the initial RO decisions that gave rise 
to these claims.  Without a final VA decision on these 
matters, VAOPGCPREC 03-2001 is not applicable.

Based on the above analysis, and as the veteran and his 
representative have been provided with the opportunity to 
present evidence and arguments on his behalf and availed 
themselves of those opportunities, appellate review is 
appropriate at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The duty to assist and notify the appellant has 
been fulfilled.

New and Material Evidence

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed.Reg 45620 (2001).  However, those 
provisions are only applicable to claims filed on or after 
August 29, 2001.  As the veteran's claims of new and material 
evidence substantially predates August 2001, the new 
regulatory criteria are not applicable.

After a decision on a claim has become final, VA may not 
reconsider the claim on the same record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  Finally, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).

VA last addressed the veteran's claim for service connection 
for folliculitis in the Board's decision of September 1988.  
That decision is final.  38 U.S.C.A. § 7104.  With regard to 
the right eye claim, this claim was denied by the RO in 
October 1988.  The veteran was notified of this denial and 
his appellate rights, but failed to perfect an appeal.  
Therefore, the October 1988 rating decision is also final.  
38 U.S.C.A. § 7105.  

The evidence reviewed by the Board in September 1988 included 
the veteran's service and post-service medical records, and 
his allegations that folliculitis was incurred as a result of 
his military service.  After a review of this evidence, the 
Board determined that the medical evidence failed to 
establish that chronic identifiable residuals of folliculitis 
existed.  It was determined that the medical evidence showed 
an episode of folliculitis during military service which had 
resolved without recurrence.  

In its October 1988 decision the RO reviewed the medical 
evidence and the allegations that a right eye disorder was 
incurred as a result of the veteran's military service.  It 
was the RO's determination that the veteran's right eye 
disorder (diminished visual acuity) pre-existed his military 
service and such a disability could not by law or regulation 
be service-connected.

Since these decisions, the veteran has submitted a voluminous 
written contentions which comprise the bulk of 6 huge claims 
folders.  Therein, he provides a timeline of his medical 
treatment and points out "errors" in VA adjudications.  He 
also argues that the evidence warrants service connection for 
the claimed disorders because these disorders were incurred 
during his military service and because he still suffers from 
chronic residuals.  

The Board notes, however, that only competent medical 
evidence can establish a diagnosis or etiology of a chronic 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran, as a lay person untrained in the field 
of medicine, is not competent to present evidence on matters 
of involving diagnosis or etiology.  Since these claims were 
denied by the Board and by the RO in 1988, the veteran has 
supplied no medical or competent evidence to support his 
contention that either his folliculitis and/or his alleged 
right eye disorder are related to his military service.  
Rather, the veteran continuously cites to evidence previously 
available.  Clearly, previously available evidence cannot be 
used as a basis to find that new and material evidence has 
been submitted to reopen these claims, and of course, lay 
opinions are not competent evidence.

In addition to duplicate records, VA has obtained treatment 
records for the veteran; which were not considered by VA in 
1988.  However, no medical evidence submitted since 1988 
supports the contention that either a right eye disorder or 
folliculitis was incurred or aggravated during his term of 
military service.  In this regard, it is important to note 
that the veteran is already service connected for facial 
acne.  VA examinations of his skin and eye performed since 
1988 simply do not provide any evidence that either disorder 
is associated with his active service.

Therefore, the evidence submitted since the 1988 denials is 
not new and material.  Simply put, since 1988 no evidence has 
been presented that is so significant that it must be 
considered in order to fairly decide the merits of the claims 
of entitlement to service connection.  Therefore, the request 
to reopen the claims of entitlement to service connection for 
folliculitis and a right eye disability are denied.

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit of the doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Increased Evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2 (2001).  In addition, 38 C.F.R. § 4.10 (2001) 
provides that in cases of functional impairment, evaluations 
must be based on the lack of usefulness of the affected part 
or systems, and medical examiners must furnish, in addition 
to the etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
a full description of the effects of the disability on the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report; they also enable VA to make a more precise evaluation 
of the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 594.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).

Where entitlement to compensation has been established and an 
increase in the disability evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, 
while the Board will review the service-connected disability 
in relationship to its history, the Board will concentrate 
its efforts to determine the nature and extent of the current 
disability to determine the proper evaluation of the service-
connected burns of the right ankle and foot.

Diagnostic Code 7801 provides that third degree burn scars in 
an area or areas exceeding one-half a square foot (0.05 m2) 
warrants a 30 percent disability evaluation.  Third degree 
burn scars exceeding 12 square inches (77.4 cm2) warrant a 20 
percent evaluation. 

Applicable regulations provide that where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

VA examination reports dated in October and November 1996 
indicate that measurement of the burns "at this remote date 
would be imprecise."  Nevertheless, in October 1996 the 
total surface area involved was judged to measure 46.5 square 
inches.  Of these 46.5 square inches approximately 25 to 30 
percent of the area involved second degree burns, that is, 
second degree burns involved between 11.625 and 13.95 square 
inches.  This leaves approximately 70 to 75 percent of the 
area, that is, between 32.55 and 34.875 square inches being 
impaired by third degree burns.  As a 30 percent rating 
requires third degree burn scars exceeding one-half square 
foot there is no competent evidence to support a finding that 
the third degree burn scars warrant an increased evaluation.  
Thus, the benefit sought on appeal is denied.

In reaching this decision the Board acknowledges the fact 
that the veteran's burn scars have not been measured since 
1996.  There is, however, no competent evidence that the 
third degree burn scars have "grown in size" at any time 
since 1996.  The veteran does not allege that the burn scars 
have grown, and he has repeatedly stated that he has no other 
evidence to add.  Hence, remanding this case to measure a 
static disability is not warranted.  See, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

The Board further acknowledges that 38 C.F.R. § 4.7 provides 
that if there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  In this case, however, the law and 
the evidence is clear.  There is no question as to which 
evaluation should be applied.  The law requires that the burn 
scar exceed one-half square foot.  The evidence, viewed in 
the light most favorable to the veteran, shows only 34.875 
square inches, a measurement which does not exceed one-half 
square foot.  With the rating schedule providing such precise 
requirements for the assignment of an increased evaluation, 
the Board believes that a mechanical application of the 
rating schedule to the exact numeric requirements is 
warranted.  See generally, Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Admittedly, the 1996 examiner stated that measurement of the 
burns "at this remote date (was) imprecise."  The Board, 
however, finds that under the presumption of regularity the 
examiner's measurements represented his best effort in 
accurately ascertaining the size of the burn scar residuals.  
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992), (citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)), "[p]rinciples of administrative regularity dictate 
a presumption that government officials 'have properly 
fulfilled their official duties.'"  The Board has no basis 
to find, nor has any competent evidence been presented to 
suggest, that the measurements recorded in 1996 represented 
anything less than the examiner's best effort to measure as 
precisely as possible the actual size of the burn scars.  

The Board concludes that in light of the measurement recorded 
in 1996, in light of the strict requirements of the rating 
schedule, and in light of the presumption of regularity that 
afforded to the 1996 measurements that a grant of 30 percent 
would in effect be a grant of equitable relief.  Granting 
equitable relief, however, is not within the Board's 
jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303, 304 
(1992).

Finally, the Board has considered whether the issue of 
extraschedular entitlement under 38 C.F.R. § 3.321(b)(1) 
(2001) is raised by the record.  This regulation applies when 
the rating schedule is inadequate to compensate for the 
average impairment of earning capacity from a particular 
disability.  However, based on the veteran's statements and 
the medical evidence cited above, the Board finds that the 
issue of entitlement under § 3.321(b)(1) is not raised by the 
record.  He has not submitted any evidence that his service- 
connected disabilities affects employability in ways not 
contemplated by the rating schedule.  Indeed, it must be 
emphasized that the June 1998 VA examiner found no functional 
impairment despite burn residuals.  Finally, there is no 
evidence to indicate that the burn scars impair earning 
capacity by requiring frequent hospitalizations or because 
medication required for these disabilities interfere with 
employment.  Therefore, it would not be appropriate to refer 
this case for consideration of an extraschedular evaluation.

The benefit sought on appeal is denied.

In denying an increased evaluation the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence has not been submitted to reopen 
claims of entitlement to service connection for folliculitis 
and a right eye disability.

Entitlement to an increased evaluation for status post third 
degree burns of the right ankle and foot with skin grafting 
is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



